Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicant’s remarks, the examiner has not found that the disclosure within paragraph [0016] provides support for the claimed subject matter; specifically, the language, “less than about 10% by weight” is not equivalent to “about 10%”.  Furthermore, the disclosed range of between 0.1 and 10 wt.% within paragraph [0046] fails to support “about 10%”, because values exceeding 10 wt% are encompassed by the claim language in view of the use of “about”.
3.	Claims 1-21, 24-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the process, as amended, is indefinite, because it is claimed that a catalyst composition is provided within line 4 of the claim; however, within the “mixing step”, a catalytic amount of epoxide is mixed with the polyisocyanate, wherein a trimerization catalyst is further admixed.  It is unclear how these respective 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 5.	Claims 1-11, 13-15, 19, 20, 24, 25, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (‘274) in view of Dammann et al. (‘383).
	Jonas discloses polyisocyanurate compositions, wherein polymeric MDI is disclosed as being a preferred polyisocyanate for producing the polyisocyanurate.  The reference further discloses that the functionality of the polyisocyanate may be tailored between 2 and 3 and further discloses that various species of polyisocyanates, such as aromatic and aliphatic polyisocyanates may be used.  See column 13, lines 20-38.  It is noted that polymeric MDI contains a diisocyanate content/fraction.  Furthermore, Jonas discloses that combinations of tertiary amines and epoxides are useful trimerization catalysts.  See column 13, lines 1-19, especially lines 18 and 19.  Lastly, Dammann et al. disclose that storage stable polyisocyanurate systems may be formed by contacting polyisocyanate with epoxides, which are subsequently cured when desired by adding a tertiary amine, which reacts with the epoxide to yield the trimerization catalyst.  See column 2, lines 50+ within Dammann et al.  Dammann et al. further disclose the use of oligomeric polyisocyanates within column 4, lines 15-20 and reaction times that 
6.	Claims 12, 16-18, 21, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (‘274) in view of Dammann et al. (‘383) and further in view of CA 3019657.
	Jonas discloses polyisocyanurate compositions, wherein polymeric MDI is disclosed as being a preferred polyisocyanate for producing the polyisocyanurate.  The reference further discloses that the functionality of the polyisocyanate may be tailored between 2 and 3 and further discloses that various species of polyisocyanates, such as aromatic and aliphatic polyisocyanates may be used.  See column 13, lines 20-38.  It is noted that polymeric MDI contains a diisocyanate content/fraction.  Furthermore, Jonas discloses that combinations of tertiary amines and epoxides are useful trimerization catalysts.  See column 13, lines 1-19, especially lines 18 and 19.  Lastly, Dammann et 
7.	Though Jonas and Dammann et al. fail to teach the production of fiber reinforced composites and the claimed curing temperature/time parameters, the use of polyisocyanurate systems to produce fiber reinforced composites was known at the time of invention, as was the use of the claimed curing temperature and time ranges.  CA 3019657 teach the production of such composites using applicant’s claimed fibers within page 20.  Furthermore, rapid curing of the system that corresponds to that 
8.	The examiner has reviewed applicant’s response and declaration, filed March 12, 2021; however, they are insufficient to overcome the prior art rejections for the following reasons.  Firstly, the declaration continues to be improper, because the terminating penalty clause continues to be deficient; the clause fails to comply with the requirements set forth within MPEP 715.04(II) and 37 CFR 1.68.  Secondly, though applicant cites the properties possessed by the instant polyisocyanurate, applicant fails to establish by comparative results that the instant process yields a polymer possessing unexpected properties, relative to the disclosed polyisocyanurates that employ the disclosed combination of epoxide and tertiary amine.  Thirdly, though applicant argues that the prior art fails to disclose all of the steps recited in amended claim 1, the examiner has explained how the combined teachings of the prior art render the claims obvious.  Fourthly, applicant’s argument regarding the use of the alkylating agent within Dammann et al. is without merit, because (1) the argued data has not been provided in the form of a declaration for detailed review by the examiner, and (2) the instant claims fail to exclude the argued agent.  Applicant’s argument is not commensurate in scope with the claims.  
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765